O’Brien, S.
This is an application for letters of administration and a declaration that Samuel Lipschitz is dead. The original application was made by David Lipschitz, father of Samuel Lipschitz. On the 21st day of November, 1930, said David Lipschitz died, leaving a will wherein Samuel Goldstein was appointed executor. By order of this court dated April 25, 1931, Samuel Goldstein was substituted in place of David Lipschitz in the above entitled estate. The question involved in this proceeding is whether upon the proofs adduced it satisfactorily appears that Samuel Lipschitz should be presumed to be dead. It appears that he was a citizen of the United States and resided at No. 26 Gouverneur street, city of New York. He was unmarried and approximately thirty-one years of age. He was a teacher of history for many years in various schools throughout the city of New York, and was also a student of medicine. During the summer of 1923 he occupied a bungalow on Rat island off the shore of City island. On August 17, 1923, he suddenly disappeared from the bungalow, leaving behind him his assets consisting of clothes, books, chair and table. The boat that he used in going from Rat island to City island disappeared together with a concertina and camera. From that *595time until the time of the hearing at which considerable proof was taken and documentary evidence submitted, no letter or message of any kind has ever been received from him; he has not been seen by any of his family; they had never received any information as to any other person’s having seen or heard from him, and he disappeared effectually and completely from human vision. Effort has been made by search through various sources and the insertion of his picture in the Jewish Morning Journal which conducts a search for missing persons. An insertion was also made in the Bronx Home News August 23, 1923, under the caption “ Police Conduct Search for Missing Bronx School Head ” and following the caption was included detailed information pertaining to him. Calls were made upon persons likely to know of his continued existence to ascertain whether any trace of him could be found but in every instance without success. It seems clear that under the facts in this case he must be presumed to be dead at the expiration of seven years from the date of disappearance. (Matter of Wagener, 143 App. Div. 286; Matter of Benjamin, 155 id. 233.) Application granted. Submit decree granting letters of administration accordingly.